Case 1:17-cr-00357-LAK Document 459 Filed 09/16/19 Page 1 of 1

ALLEN & OVERY

BY ECF Allen & Overy LLP

1221 Avenue of the Americas
The Honorable Lewis A. Kaplan New York NY 10020
United States District Judge Tel 212 610 6369
Southern District of New York Fax 212 610 6399
Daniel Patrick Moynihan eugene. ingoglia@allenovery.com
United States Courthouse
500 Pearl Street

New York, NY 10007

September 16, 2019
Re: United States v. Blaszezak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

We write on behalf of Robert Olan to respectfully request a modification of his bail conditions. Mr. Olan’s
current bail conditions restrict his travel to the Southern and Eastern Districts of New York, and the District of
New Jersey. Mr. Olan requests that his bail conditions be modified to also permit travel to the Eastern, Middle,

and Western Districts of Pennsylvania so that he can accompany his children to their soccer games in those
Districts.

The Government and Pre-Trial Services both consent to this application.

Respectful submited, _

ae

 

Copy (by ECF) to: — Ian McGinley
Joshua Naftalis
Assistant United States Attorneys

Copy (by email) to: Rena Bolin
Lura Jenkins
Pre-Trial Services Officers

Allen & Overy LLP is a limited liability partnership registered in England and Wales with registered number OC306763. It is authorized and regulated by the Solicitors Regulation Authority
of England and Wales. Allen & Overy LLP is a multi-jurisdictional law firm with lawyers admitted to practice in a variety of jurisdictions. A list of the members of Allen & Overy LLP and their
professional qualifications is open to inspection at its registered office, One Bishops Square, London, E1 6AD and at the above address. The term partner is used to refer to a member of
Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications.

Allen & Overy LLP or an affiliated undertaking has an office in each of: Abu Dhabi, Amsterdam, Antwerp, Bangkok, Barcelona, Beijing, Belfast, Bratislava, Brussels, Bucharest (associated
office), Budapest, Casablanca, Doha, Dubai, Dusseldorf, Frankfurt, Hamburg, Hanoi, Ho Chi Minh City, Hong Kong, Istanbul, Jakarta (associated office), Johannesburg, London,
Luxembourg, Madrid, Milan, Moscow, Munich, New York, Paris, Perth, Prague, Riyadh (cooperation office), Rome, Sao Paulo, Seoul, Shanghai, Singapore, Sydney, Tokyo, Warsaw,
Washington, D.C. and Yangon.
